 

Exhibit 10.33

 

ENGLISH TRANSLATION - EXECUTED DOCUMENT IS IN SPANISH

 

FOURTH AMENDMENT TO FACTORING AGREEMENT WITH RECOURSE AND DELEGATED COLLECTION
ENTERED INTO BY AND AMONG BANCO NACIONAL DE MÉXICO, S.A., MEMBER OF GRUPO
FINANCIERO BANAMEX, AS “BANK LENDER,” REPRESENTED BY MESSRS. ALFONSO GARCÍA
GARCÍA AND CLAUDIA MUÑOZ AGUIRRE, HEREINAFTER REFERRED TO AS “BANAMEX,” PARTY OF
THE FIRST PART; PARRAS CONE DE MEXICO, S.A. DE C.V., HEREINAFTER THE "BORROWER,"
PARTY OF THE SECOND PART; PARRAS CONE DE MÉXICO, S.A. DE C.V., AS “GUARANTOR OF
THE DEBTOR’S OBLIGATIONS," PARTY OF THE THIRD PART; BURLINGTON MORELOS, S.A. DE
C.V., MANUFACTURAS PARRAS CONE, S.A. DE C.V., BURLINGTON YECAPIXTLA, S.A. DE
C.V., SERVICIOS BURLMEX, S.A. DE C.V., CONE DENIM YECAPIXTLA, S.A. DE C.V., AND
CASIMIRES BURLMEX, S.A. DE C.V., HEREINAFTER, JOINTLY OR SEPARATELY, THE
“GUARANTOR,” PARTY OF THE FOURTH PART; AND MESSRS. JUAN ELADIO BAÑUELOS
HERNÁNDEZ AND JOSÉ MANUEL GONZÁLEZ LAGUNAS, HEREINAFTER THE "AGENT AND
DEPOSITARY,” PARTY OF THE FIFTH PART, IN ACCORDANCE WITH THE FOLLOWING RECITALS
AND CLAUSES:

 

R E C I T A L S

 

THE PARTIES STATE THAT:

 

ONE. On March 23, 2011, BANCO NACIONAL DE MÉXICO, S.A., member of Grupo
Financiero Banamex, hereinafter referred to as the “Bank Lender,” and PARRAS
CONE DE MÉXICO, S.A. DE C.V., hereinafter referred to as the “Borrower,” entered
into a Factoring Agreement with Recourse and Delegated Collection (hereinafter,
the “Original Agreement”), with the appearance of BURLINGTON MORELOS, S.A. DE
C.V.; MANUFACTURAS PARRAS CONE, S.A. DE C.V.; BURLINGTON YECAPIXTLA, S.A. DE
C.V.; SERVICIOS BURLMEX, S.A. DE C.V.; CONE DENIM YECAPIXTLA, S.A. DE C.V.; and
CASIMIRES BURLMEX, S.A. DE C.V., as “Guarantor,” and Messrs. JUAN ELADIO
BAÑUELOS HERNÁNDEZ and JOSÉ MANUEL GONZÁLEZ LAGUNAS, on their own behalf and as
“Agent and Depositary.” Pursuant to such agreement, the Borrower was able to
discount diverse Accounts Receivable, which together had a net value of no
greater than USD$14,750,000.00 (Fourteen million seven hundred fifty thousand
dollars 00/100, legal tender of the United States of America).

 

TWO. On September 30, 2011, the First Amendment was executed to increase the Net
Amount of the diverse Accounts Receivable, which together could be discounted so
that such Net Value would be no greater than USD$20,000,000.00 (Twenty million
dollars 00/100, legal tender of the United States of America), which was agreed
upon in Clause 2 of the Original Agreement, titled “Line of Credit” (Apertura de
la Línea), entered into by BANCO NACIONAL DE MÉXICO, S.A., member of Grupo
Financiero Banamex, referred to as the “Bank Lender,” and PARRAS CONE DE MÉXICO,
S.A. DE C.V., referred to as the “Borrower,” with the appearance of BURLINGTON
MORELOS, S.A. DE C.V.; MANUFACTURAS PARRAS CONE, S.A. DE C.V.; BURLINGTON
YECAPIXTLA, S.A. DE C.V.; SERVICIOS BURLMEX, S.A. DE C.V.; CONE DENIM
YECAPIXTLA, S.A. DE C.V.; and CASIMIRES BURLMEX, S.A. DE C.V., as “Guarantor,”
and Messrs. JUAN ELADIO BAÑUELOS HERNÁNDEZ and JOSÉ MANUEL GONZÁLEZ LAGUNAS, on
their own behalf and as “Agent and Depositary.”

 

 
 

--------------------------------------------------------------------------------

 

 

THREE. On March 2, 2012, the Second Amendment was executed to extend the
drawdown period indicated in Clause 3, titled “Drawdown” (Disposición de la
Línea), and the "Term" (Plazo de Vigencia) in Clause 4 of the Original
Agreement, entered into by BANCO NACIONAL DE MÉXICO, S.A., member of Grupo
Financiero Banamex, referred to as the “Bank Lender,” and PARRAS CONE DE MÉXICO,
S.A. DE C.V., referred to as the “Borrower,” with the appearance of BURLINGTON
MORELOS, S.A. DE C.V.; MANUFACTURAS PARRAS CONE, S.A. DE C.V.; BURLINGTON
YECAPIXTLA, S.A. DE C.V.; SERVICIOS BURLMEX, S.A. DE C.V.; CONE DENIM
YECAPIXTLA, S.A. DE C.V.; and CASIMIRES BURLMEX, S.A. DE C.V., as “Guarantor,”
and Messrs. JUAN ELADIO BAÑUELOS HERNÁNDEZ and JOSÉ MANUEL GONZÁLEZ LAGUNAS, on
their own behalf and as “Agent and Depositary.”

 

FOUR. On March 4, 2013, the Third Amendment was executed to extend the drawdown
period indicated in Clause 3, titled “Drawdown” (Disposición de la Línea), and
the "Term" (Plazo de Vigencia) in Clause 4 of the Original Agreement as well as
to add an special Obligation in Clause 16 titled Special Obligations, entered
into by BANCO NACIONAL DE MÉXICO, S.A., member of Grupo Financiero Banamex,
referred to as the “Banamex,” and PARRAS CONE DE MÉXICO, S.A. DE C.V., referred
to as the “Borrower,” with the appearance of BURLINGTON MORELOS, S.A. DE C.V.;
MANUFACTURAS PARRAS CONE, S.A. DE C.V.; BURLINGTON YECAPIXTLA, S.A. DE C.V.;
SERVICIOS BURLMEX, S.A. DE C.V.; CONE DENIM YECAPIXTLA, S.A. DE C.V.; and
CASIMIRES BURLMEX, S.A. DE C.V., as “Guarantor,” and Messrs. JUAN ELADIO
BAÑUELOS HERNÁNDEZ and JOSÉ MANUEL GONZÁLEZ LAGUNAS, on their own behalf and as
“Agent and Depositary.”

 

FIVE. The parties state that they agree, as it is in their interest, to execute
a fourth amendment to the Original Agreement indicated in Background I of this
instrument, exclusively with regard to:

 

A).- Decrease the amount agreed upon in Clause 2 of the Original Agreement,
titled “Line of Credit” (Apertura de la Línea),

 

B).- Extend the drawdown date for the line agreed upon in Clause 3 of the
Original Agreement, which is titled LINE DRAWDOWN, from the Original Agreement
and,

 

C).- Extend the Term of the Agreement established in Clause 4 of the Original
Agreement, which is titled TERM, from the Original Agreement.

 

Pursuant to the foregoing, the parties grant the following:

 

CLAUSES

 

ONE. BANK LENDER, BORROWER, GUARANTOR, AGENT, and DEPOSITARY agree to amend the
Original Agreement indicated in Background I of this instrument, exclusively
with regard to:

 

A).- Decrease the amount agreed upon in Clause 2 of the Original Agreement,
titled “Line of Credit” (Apertura de la Línea),

 

 
 

--------------------------------------------------------------------------------

 

 

B).- Extend the drawdown date for the line agreed upon in Clause 3 of the
Original Agreement, which is titled LINE DRAWDOWN, and

 

C).- Extend the Term of the Agreement established in Clause 4 of the Original
Agreement, which is titled TERM, so that they read as follows:

 

two.- LINE OF CREDIT. BANAMEX shall grant to the BORROWER a revolving credit for
factoring, in which BANAMEX will acquire from the BORROWER Accounts Receivable
owed by the Debtors of the BORROWER, by means of the payment of a determined and
payable amount that BANAMEX will make to the BORROWER as set forth in Clause
titled “Consideration”.

 

The BORROWER will be able to discount diverse Accounts Receivable, with a
combined net value of no more than USD$16’000,000.00 (Sixteen million dollars
00/100, legal tender of the United States of America), on the understanding that
the abovementioned amount does not include profit, expenses and fees or any
other payable amounts from the Discount or the Accounts Receivable.

 

THREE.- LINE DRAWDOWN. The BORROWER may make Discounts under the line opened by
means of this Agreement within a period that shall not extend beyond March 6,
2015.

 

This period will be extendable for two additional annual periods, the first
period will start on March 7, 2015 and will expire on March 6, 2016 and the
second period will start on March, 7, 2016 and will expire on March, 6, 2017,
provided that previous to the expiration of each period BANAMEX will carry out a
revision of the credit line payments made by the BORROWER which should have a
favorable outcome. BANAMEX consent to extend the period of drawdown for the line
will be notified to the BORROWER before the expiration of the initial period;
otherwise the extension is deemed refused, the line will be considered payable
at the expiration date, and the BORROWER shall pay the total payable amounts
under this agreement.

 

BANAMEX agrees that each time a previously-transferred Account Receivable is
fully paid, and provided it is not due and payable, the BORROWER may transfer
new Accounts Receivable in an amount that, added to those already discounted
pursuant to this Agreement and that are pending payment, does not exceed the
full amount of the discount line indicated in the "Line” clause.

 

BANAMEX shall deposit the amounts owed to the BORROWER to any of the following
check accounts, pursuant the instructions received from the BORROWER:

 

 

a)

Check account number 5976905701 (in dollars), which the BORROWER has at branch
number MAIN BRANCH, Banco Banamex USA, ABA: 122 233 645, SWIFT: CALCUS6LXXX,
located at: 2029 Century Park E. 42nd Floor, Los Angeles, CA 90067; and

 

 
 

--------------------------------------------------------------------------------

 

 

 

b)

Check account number 0023 4212508 (in dollars), which the BORROWER has at branch
number 4729, Banamex, with CLABE number 002542002342125084, located at:
Yecapixtla Agua Hedionda road Km 2.5, Yecapixtla, Yecapixtla Morelos, PC 62820.

 

FOUR.- TERM. This Agreement shall expire on March 6, 2017; however, a party may
terminate it in advance at any time by notifying the other party in writing at
least 30 (thirty) Business Days in advance of the date on which it wishes that
it be terminated. This, notwithstanding the fact that this Agreement shall
continue in full force and effect until the full settlement of the transactions
carried out before such termination.

 

TWO. For all relevant legal purposes, the parties agree that the Original
Agreement indicated in Background I of this Amendment shall continue in force
with respect to all of its unamended parts, with all of the same legal force and
effect it had when executed and with the understanding that the amendment
subject matter of this Amendment does not constitute any novation.

 

THREE. JURISDICTION. For all matters related to the interpretation and
performance of the obligations of this Amendment, the parties submit themselves
to the jurisdiction of the courts of Mexico City or the City of Cuernavaca,
Morelos, at the claimant’s discretion, waiving any other jurisdiction applicable
to them at the present or in the future.

 

FOUR. ELECTED DOMICILES. For all judicial and extrajudicial purposes related to
this Amendment, THE PARTIES indicate the same domiciles as those indicated in
the Original Agreement.

 

This Fourth Amendment to the Factoring Agreement with Recourse and Delegated
Collection is executed in the City of Cuernavaca, Morelos on March 5, 2014.

 

BANAMEX

Banco Nacional de México, S.A.

Member of Grupo Financiero Banamex

 

/s/ Alfonso García García

Represented by:

Alfonso García García

/s/ Claudia Muñoz Aguirre

Represented by:

Claudia Muñoz Aguirre

Domicile: Motolinia No. 1, Col. Centro, C.P. 62000, Cuernavaca, Morelos

 

 
 

--------------------------------------------------------------------------------

 

 

BORROWER

GUARANTOR OF THE DEBTOR'S OBLIGATIONS

Parras Cone de México, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

Parras Cone de México, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

Domicile: Carretera Parras Paila Km. 3.5, Col. Centro, C.P. 27980, Parras,
Coahuila

 

 

GUARANTOR

 

Burlington Morelos, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

Manufacturas Parras Cone, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

 

Domicile: Km. 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

Domicile: Carretera Parras Paila Km. 3.5, Col. Centro, C.P. 27980, Parras,
Coahuila

 

 

 

GUARANTOR

Burlington Yecapixtla, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

Servicios Burlmex, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

Domicile: Km. 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

Domicile: Km. 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

 

 

GUARANTOR

Cone Denim Yecapixtla, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

Casimires Burlmex, S.A. de C.V.

/s/ José Manuel González Lagunas

Represented by:

José Manuel González Lagunas

Domicile: Km. 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

Domicile: Km. 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

 

 

DEPOSITARY

AGENT

Juan Eladio Bañuelos Hernández

Juan Eladio Bañuelos Hernández

On his own behalf

On his own behalf

   

/s/ José Manuel González Lagunas

José Manuel González Lagunas

/s/ José Manuel González Lagunas

José Manuel González Lagunas

On his own behalf

On his own behalf

 

Domicile: Km. 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

I, Mr. HUGO SALGADO CASTAÑEDA, head notary of Notary Public No. 2 of the First
Notarial District of the State of Morelos, whose seat is located in this City,

 

ATTEST:

 

That before me appeared Messrs. ALFONSO GARCÍA GARCÍA and CLAUDIA MUÑOZ AGUIRRE,
as attorneys-in-fact of BANCO NACIONAL DE MÉXICO, SOCIEDAD ANÓNIMA, MEMBER OF
GRUPO FINANCIERO BANAMEX, as BANK LENDER, and Messrs. JUAN ELADIO BAÑUELOS
HERNÁNDEZ and JOSÉ MANUEL GONZÁLEZ LAGUNAS, as Depositaries of the documents
derived from the Accounts Receivable, as well as Agents of BANCO NACIONAL DE
MÉXICO, SOCIEDAD ANÓNIMA, MEMBER OF GRUPO FINANCIERO BANAMEX, and the latter of
the aforementioned as legal representative of PARRAS CONE DE MÉXICO, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE, as BORROWER; BURLINGTON MORELOS, SOCIEDAD ANÓNIMA
DE CAPITAL VARIABLE; MANUFACTURAS PARRAS CONE, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE; BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE; SERVICIOS
BURLMEX, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE; CONE DENIM YECAPIXTLA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE; and CASIMIRES BURLMEX, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, as GUARANTOR. This personality was duly evidenced. They stated to me
that they ARE RATIFYING all of the contents of this document and ARE
ACKNOWLEDGING as theirs the signatures they are providing, respectively, again
signing as evidence. Act number 268,951, volume 9,931, page 97, dated today, in
which they record their personal information and form of identification, is
recorded in the notarial record book under my responsibility. I ATTEST.
Cuernavaca, Morelos on the 5th day of March, 2014.

 

/s/ HUGO SALGADO CASTAÑEDA

 

MR. HUGO SALGADO CASTAÑEDA

 